ORDER
PER CURIAM.
Appellant, Steven Price, (“appellant”), appeals from the decision of the Labor and *638Industrial Relations Commission, (“Commission”), affirming the Administrative Law Judge’s decision denying him compensation. We affirm.
Appellant raises four points on appeal. He argues: 1) the Commission ignored competent evidence of trauma which according to its own opinion would have resulted in a finding for him; 2) the Commission erred in substituting its own medical judgment for that of the physicians; 3) the Commission erred in using inadmissible evidence in an attempt to impeach him; and 4) the Commission erred in using incorrect burden of proof. We disagree.
We have reviewed the briefs of the parties and record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).